Citation Nr: 1132826	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in January 2010, at which time the issues on appeal were remanded to the RO for additional development.  

On remand, the RO rendered a June 2011 rating decision granting service connection for the residuals of second left toe fracture.  However, a contemporaneous supplemental statement of the case (SSOC) denied service connection for the residuals of a left foot fracture other than the residuals of second left toe fracture.  Therefore, the appeal of the Veteran's original claim for service connection for residuals of a left foot fracture is recharacterized as stated on the title page.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's back disability, currently diagnosed as minimal to moderate lumbar spine degenerative joint disease based on X-ray, is etiologically related to his period of active service.

2.  The evidence of record does not indicate that the Veteran's residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture, are etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  A back disability, diagnosed as minimal to moderate lumbar spine degenerative joint disease based on X-ray, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture, were not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2006 and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and denied in a June 2011 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

During the course of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2010 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations and medical opinions.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Back

The Veteran seeks service connection for a back disability essentially contending that his current back disability began in service because he had to lift heavy objects and use a jackhammer.  

Service personnel records found in the claims file reveal that the Veteran was a pavement maintenance specialist in a civil engineering squadron from September 1974 to August 1983, and that he worked as a pavement and construction equipment technician for more than 16 years of active duty.

Service treatment records reveal that the Veteran was seen in August 1979 for a history of lower back pain which did not radiate into the legs.  The back was noted as non-tender to palpation with good range of motion.  Assessment was lower back pain, probably muscular, and the Veteran was treated with heat.  

In September 1980, the Veteran was seen for lower back pain that began the day before while using a jackhammer.  Impression of the examiner was sacroiliac strain.  

A February 1988 record showed that the Veteran complained of lower back pain for two to three weeks.  The back was tender to palpation and paralumbar muscle sprain was noted.  He was treated with moist heat and Naproxen.

A May 1990 periodic examination revealed no spinal abnormalities.  

On the report of his August 1994 discharge examination, no spinal or musculoskeletal abnormalities were noted; however, the examiner or another medical officer noted a follow-up in the family practice clinic for evaluation of recurrent back pain.  No such follow-up evaluation is found with the discharge examination report.  On a contemporaneous report of medical history, the Veteran checked the "yes" box indicating he had recurrent back pain.  On an attached paper, the Veteran wrote that he had recurrent back pain from incidents in 1979, 1980 and 1988 which he attributed to lifting heavy objects and using a 90-pound jackhammer.  He wrote that treatment was moist heat and that he still had back problems.

Post-service, private medical records in the claims file show three episodes of physical therapy for lumbar strain in July 1999, February 2001, and December 2004.

In March 2006 correspondence, Dr. G.T.P., the Veteran's private physician, stated that the Veteran had several medical problems dating to military service, including chronic back pain with degenerative disks, and that these were chronic problems dating from the Veteran's years of military service and should be considered service connected.  

During his Board hearing in October 2009, the Veteran testified that his back problems continued after 1988, but that he treated himself, and that he sought private treatment for his back problems after discharge from service (see transcript at p. 3).  

The Veteran underwent a VA spine examination in July 2010.  He complained of intermittent pain in the middle of his back which radiated down to the left buttock and then down the back of the leg to the knee.  This pain was aggravated by excessive activity and affected his job as a police officer.  There was no evidence of flare-ups or incapacitating episodes during the past 12 months.  The Veteran also told the examiner that he had a back problem from time to time in service and had back pain ever since.  The Veteran said that he was not receiving any current medical treatment for his back disorder and took over-the-counter pain medications on an irregular basis.  In the past his doctor had sent him to physical therapy for heat and exercise when his back acted up and an episode like this might occur once a year.  It was noted that the Veteran had worked as a local policeman after service and was about to retire at the end of the week.  He reported no problems doing the police work, except that in recent years he had trouble standing for long periods of time, walking and running.  He said that he could walk more than two miles and could lift in excess of 100 pounds.  

On examination, the Veteran was noted as moderately obese, not in any pain, and he could walk without a limp.  He did not use any assistive devices.  There was normal lumbar lordosis and no evidence of a paravertebral spasm.  X-ray studies of the lumbar spine revealed some diminution in joint space at the L5-S1 level with a small osteophyte on the L4 vertebra.  Diagnosis was minimal to moderate lumbar spine degenerative joint disease based on X-ray.  The examiner stated that this arthritis would be in keeping with a patient of 55 years of age.  The doctor noted that there was diminution in disc space at the L5-S1 level with no osteophytes at that level.  He also noted that there was no history of a specific injury to the back while the Veteran was in service.

In a December 2010 addendum, after a review of service treatment records and the claims file, the July 2010 VA examiner noted that the Veteran's last reported back problem in service was in 1988 and that it appeared back problems were not persistent over the following two decades and did not interfere with the Veteran's post-service career as a police officer.  The VA examiner also noted that the arthritis signified by the current diagnosis of minimal to moderate lumbar spine degenerative joint disease was in keeping with a patient of 55 years of age.  The examiner concluded that it was less likely as not that the Veteran's current lumbar spine condition was incurred in or aggravated by the Veteran's period of service.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that a back disability, currently diagnosed as minimal to moderate lumbar spine degenerative joint disease based on X-ray, was incurred as a result of any established event, injury, or disease during service.  As noted above, service treatment records indicate treatment for lower back pain and sacroiliac strain between 1979 and 1988, but an examination in 1990 and his discharge examination in 1994 both failed to note any abnormality with the spine or the musculoskeletal system.  Based upon the current medical evidence of record, there is little doubt that the Veteran has a current back disability consistent with arthritis and degenerative disc disease.  However, this current back disability was diagnosed more than a decade after the Veteran's discharge from service in 1994.  Notation of the disorder in medical records is noted in Dr. G.T.P.'s March 2006 correspondence and at the time of the Veteran's July 2010 VA examination.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is little evidence that any current arthritis or disc disease of the back is related to service.  There is no persuasive evidence of any nexus between the claimed in-service disease or injury and the present disease or injury.  The Board finds probative the opinion of the VA examiner in July 2010.  The opinion concluded that it was as least as likely as not that the Veteran's current back disability occurred after discharge from service, reasoning that it was not related to his period of active service because his current diagnosis of minimal to moderate lumbar spine degenerative joint disease was consistent with the aging process of a 55-year-old male.  Indeed, the examiner pointed out that it had not interfered with a post-service career as a police officer.  

While the correspondence of Dr. G.T.P. appears to support a relationship, or nexus, between the Veteran's current degenerative disc disease and service, Dr. G.T.P. merely said in one or two paragraphs that the Veteran had several medical problems dating to military service, including chronic back pain with degenerative disks, and that these were chronic problems dating from the Veteran's years of military service and should be considered service connected.  The opinion is brief and conclusory and lacks the analytical detail provided by the July 2010 VA examiner.  In addition, pain, alone, without evidence of an underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

As the medical evidence of record has not established a nexus between the Veteran's current back disability and his period of active service, service connection must be denied.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a back disability that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, presumptive service connection is not warranted in this case because there is no evidence in the record that any disc disease or arthritis of the spine developed within a year of the Veteran's separation from active duty in 1994.  See 38 C.F.R. §§ 3.307, 3.309.  

Residuals of Left Foot Fracture

The Veteran seeks service connection for the residuals of a left foot fracture.  As noted in the Introduction, on remand a partial grant of this claim was awarded when the RO granted service connection for the residuals of second left toe fracture.  As there is no indication in the record that the Veteran has withdrawn his appeal for service connection for any other residuals of a left foot fracture, besides second left toe fracture, the Board will adjudicate this remaining issue.

Service treatment records indicated that the Veteran was seen in the emergency room in January 1978 after a piece of asphalt fell on his foot.  Slight swelling and tenderness over the dorsum of the left foot was noted.  An X-ray film showed no fracture, dislocation or osseous destruction.  Records from the orthopedic clinic appear to show his foot was placed in a cast for several weeks and that he was returned to duty in mid-February 1978.  He was placed on physical profile, according to a January 1978 record for a fracture of the second metatarsal of the left leg, and told to refrain from prolonged standing, walking, running or marching for three weeks.

A July 1978 service treatment record noted that the Veteran complained of a rash on his left foot for about two weeks.  Some scaling was observed about the second and third toe.  Assessment was tinea and a cream was prescribed to apply twice a day.

Service treatment records in May 1979 revealed that the Veteran was seen in the emergency room for second-degree burns to his left foot after hot grease from a skillet was spilled on his foot when he was cooking fish in a deep fryer.  He appeared to use crutches when sent to physical therapy for debridement of his burns.  He was put on physical profile and restricted from prolonged standing, marching or running for several weeks.  A June 1979 service treatment record noted that the Veteran's burn had healed very well.  

An April 1981 record noted that the Veteran complained of pain for one week in the left foot, which hurt when he walked.  It was noted that he broke the left foot two to three years before.  Assessment was questionable traumatic or arthritic foot.

A May 1990 periodic examination revealed no abnormalities of the lower extremities.

No abnormalities of the lower extremities were noted on the Veteran's August 1994 discharge examination.  On his contemporaneous report of medical history, the Veteran checked the "yes" boxes for having had broken bones and foot trouble.  On an attached paper he also wrote that he had fractured his left foot in 1978 due to a piece of asphalt falling on his foot, that he was treated with a cast and crutches for three weeks, and that occasionally he had pain.

Post-service, in March 2006 correspondence, Dr. G.T.P. stated that the Veteran had several medical problems dating to military service, including left foot and ankle pain at the site of an old fracture during service, and that these were chronic problems dating from the Veteran's years of military service and should be considered service connected.  

During his Board hearing in October 2009, the Veteran testified that after fracturing his left foot in service in 1978 he did not remember any other problems with his foot while on active duty, but that as he has aged he was having problems with the left foot but not the right foot (see transcript at p. 5).

The Veteran underwent a VA examination of his left foot in October 2010.  The Veteran complained of pain in the mid-foot region of his left foot when the weather changes and when he walks.  He specifically pointed to the dorsal aspect of the left second and third metatarsal along their midshafts.  After his service fracture healed, the Veteran told the examiner that he did not remember any problems and denied swelling, redness or pain while on active duty.  He said that his symptoms of dull and aching pain began in the middle to late 1990s and that he experienced such pain every few months for a couple of days.  He also denied redness, swelling, or bruising during these flare-ups and denied the use of medications and assistive devices.  The VA examiner also noted that the Veteran had been involved in a motorcycle accident less than three weeks before this examination which left him with fractures of several toes and a bone on the side of his foot.  

Examination was limited due to the recent fractures.  A July 2010 X-ray study of the left foot showed a well-healed fracture in good position in the mid-shaft of the second metatarsal bone.  There was no evidence of arthritis of the joints in connection with this bone.  An October 2010 X-ray study of the left foot showed comminuted fractures along the distal aspects of the proximal left second, third, and fourth phalanges at the PIP joints and a fracture deformity of the left fifth distal metatarsal head.  Subtle fracture deformities of the distal fourth and third left metatarsal heads could not be excluded.  Diagnosis was minimal residuals of left second metatarsal fracture.

The October 2010 VA examiner found, after a review of the claims file, the Veteran's statements, and X-ray findings, that the Veteran has minimal residuals of a left second metatarsal fracture.  He opined that it was as least as likely as not that the left toe fracture was incurred while the Veteran was on active duty.  The examiner noted too that his examination was limited secondary to the acute fractures sustained in the motorcycle accident, although he stated that he did not believe that these acute fractures and limited examination would change his medical opinion.

In a December 2010 addendum, the October 2010 VA examiner noted that the Veteran had been treated for a non-displaced left second metatarsal fracture in service in January 1978.  He then offered a medical opinion that it was as least as likely as not that the Veteran sustained a fracture of the left second metatarsal while in service.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current residuals of left foot fracture, separate from the service-connected residuals of second left toe fracture, were incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of a left foot injury during service and service treatment records showed his foot was placed in a cast in January 1978 for several weeks.  However, a January 1978 physical profile record reflected only a fracture of the second left metatarsal.  In addition, acute episodes of tinea pedis and burning of the left foot during service were apparently resolved without any residuals.  While the Veteran complained of left foot pain in April 1981 and an examiner wondered about a possible traumatic or arthritic foot, when he was examined for separation from service several years later in 1994, there was no notation of any abnormalities of the lower extremities.  Instead, the Veteran commented on a medical report at the time of his discharge that occasionally he had pain in his left foot as a result of an inservice injury. 

Based upon the current medical evidence of record, there is little doubt that the Veteran has current disabilities associated with his left foot, including comminuted fractures along the distal aspects of the proximal left second, third, and fourth phalanges at the PIP joints and a fracture deformity of the left fifth distal metatarsal head.  In addition, the VA examiner stated that subtle fracture deformities of the distal fourth and third left metatarsal heads could not be excluded.  However, these residuals, with the exception of the second left toe, were only diagnosed as a result of an October 2010 X-ray study, apparently the result of a recent motorcycle accident and 16 years after the Veteran's discharge from service in 1994.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is little evidence that any current residuals, other than the second left toe, are related to service.  There is no persuasive evidence of any nexus between the claimed in-service injury and these residuals.  The Board finds probative the opinion of the October 2010 VA examiner, especially when read in conjunction with his December 2010 addendum.  His opinion concluded that while the left foot manifested pathology other than the second left toe, only the minimal residuals of the second left metatarsal fracture were as least as likely as not related to active duty.  

While the March 2006 correspondence of Dr. G.T.P. appears to support a relationship, or nexus, between the Veteran's left foot and service, the private physician merely stated that the Veteran had left foot and ankle pain at the site of an old fracture during service, and that these were chronic problems and should be considered service connected.  As noted above, Dr. G.T.P.'s opinion is brief and conclusory and lacks the analytical detail provided by the October 2010 VA examiner.  In addition, Dr. G.T.P. did not explain whether the old fracture he was referring to in this note was anything other than the second left metatarsal fracture noted in service.  As noted earlier, the residuals of the second left metatarsal have been service connected.  The Board also notes that pain, alone, without evidence of an underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez- Benitez, 13 Vet. App. at 285; Evans, 12 Vet. App. at 31-32.  

As the medical evidence of record has not established a nexus between any current residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture, and the Veteran's period of active service, service connection must be denied.  See Hickson, 12 Vet. App. at 253.  

Moreover, presumptive service connection is not warranted in this case because there is no evidence in the record that any fractures associated with the toes of the left foot, separate from the service-connected residuals of second left toe fracture, developed within a year of the Veteran's separation from active duty in 1994.  See 38 C.F.R. §§ 3.307, 3.309.  

Conclusion

The Board has considered the assertions that the Veteran and his representative have advanced on appeal.  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  While the Board does not doubt the sincerity of the Veteran's belief that troubles with his back and left foot in service have led to current back and foot disabilities, these claims turn on medical matters: the relationship between his current degenerative joint disease of the spine and service and between any current residuals associated with the left foot, besides the second left toe service-connected earlier this year, and service.  

To the extent that the Veteran is able to observe continuity of a back or foot disorder, his opinion that either disorder is related to service is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a chronic back disorder in service or of any residuals from a left foot injury other than a fracture of the second left metatarsal) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the back or foot until 2006, and no persuasive medical evidence linking either disorder to the Veteran's service) outweigh the Veteran's contentions.  

Significantly, the Board points out that the VA examiners considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he has had back symptoms in service and that he has had problems with his left foot since service.  However, in view of the medical evidence as a whole and the negative VA medical opinions which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any pain in service is related to his currently diagnosed back and left foot pathologies.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a back disability and residuals of a left foot fracture (besides the service-connected second left toe residuals) that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Questions of medical diagnosis and causation are generally within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claims.

For the foregoing reasons, the claims for service connection for a back disability and for the residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture, must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for residuals of a left foot fracture, separate from the service-connected residuals of second left toe fracture, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


